Citation Nr: 0831230	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-40 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals, left hand scar.

2.  Entitlement to a compensable disability rating for 
residuals, left leg scar.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

4.  Entitlement to service connection for residuals of back 
injury, to include arthritis.

5.  Entitlement to service connection for residuals of left 
shoulder injury.

6.  Entitlement to service connection for residuals of mouth 
injury.

7.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to herbicide 
exposure.

8.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to herbicide exposure.

9.  Entitlement to service connection for essential tremors, 
claimed as due to herbicide exposure.

10.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as due to herbicide exposure.

11.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and county service officer.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

A February 2004 rating decision granted compensable 
disability ratings for residuals of left hand scar, and left 
leg scar, determined that new and material evidence had not 
been received to reopen the claim of entitlement to service 
connection for PTSD, and denied entitlement to service 
connection for residuals of left shoulder injury, residuals 
of back injury, residuals of mouth injury, and a 10 percent 
disability rating due to multiple, noncompensable, service-
connected disabilities.  A notice of disagreement was filed 
in March 2004 with regard to the disability ratings assigned, 
denials of service connection, and denial of a 10 percent 
disability rating; a statement of the case was issued in 
October 2004; and a substantive appeal was received in 
November 2004.  The veteran testified at a RO hearing in 
August 2004 with regard to these issues.

An August 2006 rating decision denied entitlement to service 
connection for COPD, peripheral neuropathy, essential 
tremors, and bilateral carpal tunnel syndrome.  A notice of 
disagreement was filed in November 2006, a statement of the 
case was issued in May 2007, and a substantive appeal was 
received in May 2007.

The veteran testified at a Board hearing in July 2008 with 
regard to all of the issues on appeal.  At such hearing, the 
veteran submitted additional evidence and waived agency of 
original jurisdiction (AOJ) review of such additional 
evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2007).

The issues of entitlement to service connection for PTSD, 
back disability, left shoulder disability, peripheral 
neuropathy, essential tremors, and bilateral carpal tunnel 
syndrome are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on his part.


FINDINGS OF FACT

1.  The scar of the veteran's left hand is not painful or 
tender, and is not productive of any limitation of motion.

2.  The scar of the veteran's left leg is not painful or 
tender, and is not productive of any limitation of motion.

3.  In an April 2001 RO decision, the claim of entitlement to 
service connection for PTSD was reopened and denied on the 
merits; the veteran filed a notice of disagreement in 
February 2002, and a statement of the case was issued in 
November 2002, and the veteran did not perfect the appeal.  

4.  In May 2003, the veteran filed a claim to reopen 
entitlement to service connection for PTSD.  

5.  Additional evidence received since the RO's April 2001 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
service connection for PTSD, and raises a reasonable 
possibility of substantiating the claim. 

6.  Residuals of a mouth injury were not manifested during 
the veteran's military service, and any dental problems are 
not as a result of trauma in service, nor was the veteran a 
prisoner of war.

7.  The veteran had active service in Vietnam, and is 
presumed to have been exposed to herbicides.

8.  COPD was not manifested during the veteran's military 
service nor within a year of separation from service, or for 
many years thereafter, nor is COPD otherwise related to the 
veteran's service, to include exposure to herbicides.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected scar residual, 
left hand, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic 
Codes 7802, 7803, 7804 (2007).

2.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected scar residual, 
left leg, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 
7802, 7803, 7804 (2007).

3.  The April 2001 RO decision denying entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).

4.  New and material evidence has been received since the 
April 2001 RO denial, and the claim of service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

5.  Residuals of a mouth injury, to include a dental 
disability, was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381 (2007).

6.  COPD was not incurred in or aggravated by the veteran's 
active military service, nor may a respiratory cancer be 
presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303. 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  This decision has since been replaced by Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), in which the Court 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  With 
regard to the claims of service connection for residuals of 
left hand scar, left leg scar, and residuals of mouth injury, 
a VCAA letter was issued in July 2003.  The letter predated 
the February 2004 rating decision which granted entitlement 
to service connection for residuals of left hand and left leg 
scars, and denied entitlement to service connection for 
residuals of mouth injury.  See id.  Since the residuals of 
scar appellate issues in this case (entitlement to assignment 
of higher initial ratings) are downstream issues from that of 
service connection (for which the July 2003 VCAA letter was 
duly sent), another VCAA notice is not required.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8- 2003 (Dec. 
22, 2003).  The July 2003 VCAA notice also advised the 
veteran of the applicable laws and regulations by informing 
him of the information and evidence necessary to reopen his 
claim of service connection for PTSD.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In light of the favorable decision, 
however, in reopening the claim, further discussion of VCAA 
compliance is unnecessary.  With regard to the claim of 
service connection for COPD, a VCAA letter was issued in June 
2005, and such letter predated the August 2006 rating 
decision.  The respective VCAA letters notified the veteran 
of what information and evidence is needed to substantiate 
his claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The July 2003 and June 2005 letters 
have clearly advised the veteran of the evidence necessary to 
substantiate his claims. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection for residuals of 
mouth injury and COPD, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot.  Likewise, since the Board concludes that the 
preponderance of the evidence is against entitlement to 
higher ratings for residuals of scars, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the claims being 
addressed on the merits.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The Board acknowledges that the 
veteran is in receipt of Social Security Administration (SSA) 
benefits, and such records have been requested per the Remand 
below.  However, the veteran has not indicated that such 
benefits have been awarded for the scars, COPD, or residuals 
of mouth injury, and thus the Board has determined that such 
records would not prove relevant to such claims and may 
proceed with a merits decision on such issues.

The evidence of record contains a VA examination performed in 
August 2005 pertaining to the scars.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  With regard to the service connection 
issues, as will be discussed in detail below, the Board has 
determined that VA examinations are unnecessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues of entitlement to a compensable disability rating for 
residuals, left hand scar; entitlement to a compensable 
disability rating for residuals, left leg scar; entitlement 
to service connection for residuals of mouth injury; and, 
entitlement to service connection for COPD.

I.  Increased rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's residual of left hand scar, and residual of 
left leg scar, are separately rated noncompensably disabling, 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
maximum 10 percent evaluation is warranted for scars, other 
than head face or neck that are superficial and that do not 
cause limited motion with an area of 144 square inches (929 
sq. cm) or greater, unstable superficial scars, and 
superficial scars that are painful on examination.  The 
regulations define superficial scars as those not associated 
with underlying soft tissue damage, and define an unstable 
scar as one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804.

In February 1969, an x-ray examination of the left hand was 
conducted as it was indicated that he had a history of cut 
tendons from one and a half years ago.  No osseous 
abnormality was noted.  Service medical records reflect that 
in March 1970, the veteran was swimming and fell on rocks 
sustaining abrasion lacerations of the left leg, left 
forearm, and on the palm of the left hand.  The wounds were 
cleansed and the laceration on the left palm was sutured 
using 5-0 nylon.  He was scheduled to return 7 days later for 
suture removal.  A November 1971 separation examination 
reflects well healed scar left lower leg.  Another notation 
reflects "well healed" pertaining to scars; however, the 
rest of the notation is illegible.

VA and private treatment records do not reflect any 
complaints or treatment related to the scars of the left hand 
and left leg, and the veteran has testified that he has not 
sought treatment.  

In August 2005, the veteran underwent a VA examination.  He 
denied any problems with either the scar on the left palm or 
the scar on the medial aspect of the left leg.  He denied 
tenderness, recurrent breakdown of the skin or loss of range 
of motion.  He reported recurrent skin lesions, but these 
were on different parts of his body and unrelated to his 
scars.  On physical examination of his left palm, there was 
no current evidence of a scar.  The veteran reported that the 
scar was in the base of the palm between the thenar and 
hypothenar eminences and extended distally down the palm.  
There was no evidence of the scar with no dermal thickening 
or skin changes apparently on the palmar aspect of the left 
hand.  The skin of the left palm was not irregular or 
atrophic.  It was not adherent to underlying structures.  
There was no evidence of a scar of any kind.  There was no 
elevation or depression of the surface contour to any region 
of the palm with palpation.  There was no inflammation or any 
keloid formation.  There was no change in the color of the 
skin in this region.  There was no induration or 
inflexibility of the skin.  There was no limitation of motion 
or other functional limitation that would be attributable to 
a scar on the palm.  The scar on the medial aspect of the 
veteran's leg was a longitudinally oriented scar, measuring 
11 centimeters long, with a maximum of 1 centimeter at its 
most distal margin.  It extended from the level of the medial 
joint line of the knee and extended in an anterior and distal 
direction from that point.  The scar was non-tender, non-
fixed to underlying structures and was not irregular or 
atrophic, shiny or scaly.  It was somewhat lighter in color 
than the surrounding skin; however, it had normal hair 
growth, very normal follicle density and distribution in the 
region, consistent of that of the immediately surrounding 
skin.  There was no evidence of instability or evidence of 
frequent loss of covering of the skin over the scar or 
ulceration or breakdown.  There was no elevation or 
compression of the surface's contour of the scar with 
palpation.  The scar had the appearance of being superficial 
with no underlying soft tissue damage.  There was no 
inflammation, edema, or keloid formation.  The color of the 
scar was slightly lighter in color than the normal areas of 
surrounding skin way within the confines of the scar.  There 
was no induration or flexibility in this region.  There was 
no limitation to motion or other functional limitation caused 
the presence of the scar.  The examiner diagnosed no current 
evidence of residual scar from left palm laceration, and 
superficial scar left anterior medial leg with no functional 
impairment.

Based on the objective findings detailed hereinabove, there 
is no basis for a 10 percent disability rating for residuals 
of left hand scar, and residuals of left leg scar.  The 
objective medical evidence does not reflect that either scar 
is 144 square inches (929 sq. cm) or greater, nor that either 
scar is an unstable superficial scar, or superficial scar 
that is painful on examination.  The veteran has testified 
that he sustains rash-like infections on both scars and also 
experiences numbness.  The Board acknowledges that the 
veteran's county service officer also testified that he 
observed rashes on the veteran's scars.  Such symptomatology, 
however, is not supported by the objective medical evidence.  
The veteran has not sought any treatment related to the 
scars, and testified that he uses over-the-counter cream with 
breakouts.  But, the August 2005 VA examiner could not even 
detect a left hand scar, and the left leg scar was 
superficial with no underlying soft tissue damage, or any 
other objective manifestations.  The veteran has also claimed 
that he cannot raise his two middle fingers due to the left 
hand scar.  However, the August 2005 VA examiner determined 
that there was no limitation of motion or other functional 
limitation that would be attributable to a scar on the palm.  
The Board acknowledges that the veteran has sought treatment 
for wasting of the thenar muscles, tremors in the hands, and 
loss of strength in the hands, mainly in the right hand; 
however, there is no medical evidence to suggest that any 
such symptomatology is etiologically related to his 
superficial scars.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected residuals of scars of the left hand and left leg 
have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

II.  New and material evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for PTSD was received in May 2003, and the 
regulation applicable to his appeal provides that new and 
material evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2007).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In November 1990, the veteran filed a claim of service 
connection for PTSD.  In a March 1991 rating decision, the 
veteran's claim of service connection for PTSD was denied, on 
the basis of no diagnosis, and the failure of the veteran to 
provide claimed stressors.  The veteran did not file a notice 
of disagreement; thus, the RO's decision is final.  
38 U.S.C.A. § 7105(c).

In December 2000, the veteran filed a claim to reopen 
entitlement to service connection for PTSD.  In an April 2001 
rating decision, the veteran's claim of service connection 
for PTSD was reopened but denied on the basis of no 
verifiable stressors.  The veteran filed a notice of 
disagreement in February 2002, and a statement of the case 
was issued in November 2002; however, the veteran did not 
file a substantive appeal.  Thus, the RO's decision is final.  
38 U.S.C.A. § 7105.

Evidence received since the RO's April 2001 decision appears 
to be both new and material.  As discussed in the Remand 
below, the veteran has provided more detailed information 
with regard to his claimed stressors, to include experiencing 
mortar attacks on multiple occasions during his first 6 
months in Vietnam.  Additionally, multiple examiners have 
related his PTSD to his period of service.  The Board has 
determined that such evidence is new and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.  The 
claim of service connection for PTSD, therefore, is reopened.  
38 U.S.C.A. § 5108.  The Board's decision is strictly limited 
to the reopening of the claim and does not address the merits 
of the underlying service connection claim.  

III.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  For purposes of this section, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309 (e), Note 2.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the various conditions, including chronic persistent 
peripheral neuropathy, respiratory disorders (other than 
certain respiratory cancers), and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Residuals of mouth injury

The veteran has claimed that he was hit in the mouth with a 
rifle butt during service.  He testified that he lacerated 
his lip, and that he still experiences numbness in the mouth.  
Once he had separated from service, and returned home, he 
claimed that he had to have teeth removed.  Service medical 
records, to include dental records, do not reflect any 
complaints or treatment for a mouth injury.  On dental 
examination, in November 1971, he had plaque check-ups which 
were deemed "good."  His November 1971 separation 
examination does not reflect any abnormalities of the mouth.

A post-service VA treatment record dated in January 2005 
reflects an impression of dental abscesses.  The veteran has 
otherwise not submitted or identified any dental medical 
providers, and has not submitted or identified any medical 
evidence pertaining to residuals of a mouth injury.  While 
the veteran claims numbness of the mouth, he has not 
submitted any medical evidence of a current mouth disability.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter, but not for purposes of compensation.  
See 38 C.F.R. § 3.381(a).

While the veteran underwent dental treatment during service, 
such treatment was routine in nature.  There is no indication 
that he was treated for any in-service trauma, nor due to 
combat.  Likewise, there is no post-service medical evidence 
that any dental treatment was as a result of any in-service 
trauma.  Additionally, there is no evidence that the veteran 
was a prisoner of war.  See 38 C.F.R. § 3.381(b).  

The regulations listed above clearly prohibit service 
connection for purposes of compensation where the disability 
involves replaceable missing teeth or periodontal disease.  
38 C.F.R. § 3.381.  As neither condition is recognized by the 
applicable regulations as a disability for which VA 
compensation may be granted, the granting of the veteran's 
claim is not warranted.  See 38 C.F.R. § 3.381 (periodontal 
disease is not a disability for compensation purposes).  
Service connection for missing teeth and periodontal disease 
for compensation purposes is not legally permitted, and to 
that extent, as a matter of law this claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim, but such is not required in order to make a 
final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

The evidence does not establish that the veteran suffered 
"an event, injury or disease in service," with regard to 
his claimed residuals of mouth disability, so it is not 
necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide credible evidence of the incurrence of a 
mouth injury in service.  That is, given the absence of any 
evidence of the claimed post-service disability until many 
years after service and in the face of the lack of any 
pertinent documentation in the contemporaneous service 
records and in records for decades thereafter, the Board 
concludes that the weight of the evidence is against the 
finding of an in-service injury.  

As noted, there was no evidence of any in-service dental 
trauma which resulted in residuals, additional loss of teeth, 
malunion or nonunion of the maxilla, or loss of body of the 
maxilla or mandible.  See generally, VAOPGCPREC 5-97; 38 
C.F.R. 4.150, Diagnostic Codes 9913-9916.  Moreover, there is 
no evidence of any laceration to the lip during service, nor 
evidence of a current disability due to any such claimed 
laceration.  Generally, to prevail on a claim of service 
connection on the merits, there must be medical evidence of 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247 (1999).  Consequently, there is no basis for 
entitlement to service connection for residuals of mouth 
injury.  

COPD

Service medical records do not reflect any complaints or 
treatment for a respiratory disability.  A November 1971 
examination performed for separation purposes reflects that a 
chest x-ray was normal, and that he affixed his signature to 
a statement that there had been no change in his physical 
condition since his last physical.  

A December 2006 VA outpatient treatment record reflects a 
diagnosis of COPD.   

As set forth above, the veteran seeks service connection for 
COPD.  Although VA medical treatment records reflect a 
current diagnosis of COPD, there is no medical evidence to 
support that this disability is due to his active service or 
any incident therein.  

Service medical records are negative for any treatment for a 
respiratory disorder, and his separation examination does not 
reflect any abnormalities of the chest.  The veteran claimed 
service connection for COPD in December 2005, and a December 
2006 VA treatment record reflects a diagnosis of COPD.  This 
constitutes an over 30 year period between separation from 
service and a claim or diagnosis.  There is no medical 
evidence to support, or even suggest, an etiological 
relationship to his period of active service.

The veteran has claimed entitlement pursuant to the special 
herbicide exposure presumption for veterans with certain 
Vietnam service.  In that regard, the Board notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  The Secretary has 
clarified that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for respiratory disorders, 
other than respiratory cancers.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  A respiratory cancer diagnosis has 
not been rendered in this case.  For these reasons, the Board 
finds that the presumptive regulations regarding exposure to 
Agent Orange are not applicable in this case.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).  At the Board hearing, the 
veteran testified that a VA physician, J.G.C., had opined 
that his COPD was etiologically related to herbicide 
exposure.  A reading of statements from J.G.C. dated in 
January 2004, December 2006, April 2007, reflect opinions 
that his peripheral neuropathy, essential tremors, and 
bilateral carpal tunnel syndrome are related to herbicide 
exposure.  However, while J.G.C. notes an impression of COPD 
in December 2006, such notations do not reflect an impression 
that his COPD was due to herbicide exposure.  There is thus 
no competent evidence to suggest a nexus between a 
respiratory disability, and his exposure to herbicides in 
Vietnam.  

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim, but such is not required in order to make a 
final adjudication, as the standards of McLendon are not met 
in this case.

The evidence does not establish that the veteran suffered 
"an event, injury or disease in service," with regard to 
his claimed respiratory disorder, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of a respiratory 
disability in service.  

The Board has considered the veteran's own lay statements to 
the effect that his COPD is causally related to his active 
service, to include exposure to herbicides; however, there is 
no medical evidence of record to support such a theory and 
the veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu, 2 Vet. App. 
at 495.  The negative clinical and documentary evidence post-
service for over 30 years is more probative than the remote 
assertions of the veteran.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

In summary, there is no probative evidence of a respiratory 
disorder in service.  Moreover, there is no probative 
evidence of a nexus between the veteran's COPD and his period 
of active duty service, nor is there medical evidence of a 
causal relationship, between the veteran's COPD and exposure 
to herbicides.  Thus, service connection for COPD is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see Gilbert, 
supra.


ORDER

Entitlement to a compensable disability rating for residuals, 
left hand scar is denied.

Entitlement to a compensable disability rating for residuals, 
left leg scar is denied.

Entitlement to service connection for residuals of mouth 
injury is denied.

Entitlement to service connection for COPD is denied.


REMAND

Back and left shoulder disabilities

The veteran has asserted on multiple occasions that he in 
receipt of SSA benefits, and it appears that he is receipt of 
such benefits due to his back and left shoulder disabilities.  
Such records may be relevant to the claims on appeal, and 
thus such records should be requested.

PTSD 

With regard to the veteran's claim of service connection for 
PTSD, the veteran's DD Form 214 and service personnel records 
reflect that he had exactly 1 year of foreign service, and 
served in Vietnam from December 5, 1969, to November 12, 
1970.  At the Board hearing, the veteran testified that he 
had only been in country a few weeks when "the VC (Viet 
Cong) walked mortar fire right down the middle of a field 
probably 50, 75 yards from us and totally destroyed it."  
Thus, according to the veteran such incident likely occurred 
in late December 1969, or January 1970, and such incident 
occurred when he was stationed at Chu Lai.  He also testified 
that he experienced six or eight mortar or rocket attacks 
from the enemy while he was in Vietnam at Chu Lai.  The 
veteran has also testified to experiencing stressful events 
during an excursion into Cambodia in May 1970.  He submitted 
a picture of himself with his unit before they went to 
Cambodia from a book called The Iverness History of the 
Vietnam War From '61 to '75.  The RO should attempt to verify 
whether the veteran's unit went on an excursion to Cambodia 
in May 1970.  The RO's attention is directed to the July 2008 
transcript, and prior written statements from the veteran, 
for specific details and information.  

VBA's Adjudication Procedure Manual, M21-1 MR, IV, Part ii, 
Subpart 1, Chapter D, Section 14  provides guidance as to the 
development of these cases.  In this case, where available 
records do not provide objective or supportive evidence of 
the alleged in-service traumatic stressor, it is necessary to 
develop for this evidence. Based on the information provided 
by the veteran, the RO should attempt to obtain corroborating 
evidence of the veteran's alleged stressor.

If a claimed stressor is verified, the veteran should be 
scheduled for a VA examination to assess the nature and 
etiology of his claimed PTSD.

Peripheral neuropathy, essential tremors, and bilateral 
carpal tunnel syndrome

The veteran has claimed peripheral neuropathy, essential 
tremors, and bilateral carpal tunnel syndrome, due to 
exposure to herbicides.  As the veteran served in Vietnam 
during the applicable time period, he is presumed to have 
been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  
However, such disabilities do not trigger the regulatory 
provisions for presumptive service connection due to exposure 
to Agent Orange.  38 C.F.R. § 3.309(e).  Although such 
disabilities do not fall under the presumptive provisions, a 
VA physician, J.G.C., has stated on several occasions 
(January 2004, December 2006, April 2007) that the veteran's 
diagnosed peripheral neuropathy, essential tremor, and 
bilateral carpal tunnel syndrome are Agent Orange related 
diseases.  Such physician, however, has not provided a 
rationale for any such opinion.  Thus, the Board has 
determined that a VA examination is warranted to determine 
the etiology of such claimed disabilities.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The service connection issues being remanded for further 
development should be viewed as inextricably intertwined with 
the issue of entitlement to a 10 percent evaluation based 
upon multiple, noncompensable, service-connected 
disabilities, as the outcome of the service connection issues 
could impact the veteran's claim.  Accordingly, appellate 
consideration of this issue is deferred pending adjudicative 
action of the service connection issues.

In light of these issues being remanded for additional 
development and in light of reopening the veteran's claim of 
service connection for PTSD, the RO should also ensure that 
proper notice has been issued pursuant to the VCAA.  VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claim must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claim, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted, 
and also include an explanation as to the type of evidence 
that is needed to establish a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Request the veteran's SSA records.  
If such efforts are unsuccessful, 
documentation to that effect should be 
added to the claims folder.

2.  Review the claims folder and prepare 
a summary of all stressors alleged by the 
veteran, to include the mortar attack 
which occurred in December 1969 or 
January 1970, and the May 1970 excursion 
to Cambodia.  This summary of stressors, 
with specific details regarding the 
veteran's alleged stressors, and all 
associated documents, should be sent to 
JSRRC, Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, Virginia 
22315-3802.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

3.  If, and only if, a claimed stressor 
is corroborated, the veteran should be 
scheduled for a VA PTSD examination.  
It is imperative that the claims file 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  

     The examiner should be informed of 
the details of the corroborated 
stressor.  If PTSD is diagnosed, the 
examiner should clearly indicate 
whether or not it is due to a 
corroborated stressor. 

4.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his peripheral neuropathy, essential 
tremors, and bilateral carpal tunnel 
syndrome.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should review the entire claims file 
and provide an opinion as to the 
following:

 a)  whether it is at least as likely 
as not that the veteran's peripheral 
neuropathy is etiologically related to 
his service or any incident therein, 
including the likelihood of whether the 
veteran's disorder is a result of 
exposure to Agent Orange.  

 b)  whether it is at least as likely 
as not that the veteran's essential 
tremors is etiologically related to his 
service or any incident therein, 
including the likelihood of whether the 
veteran's disorder is a result of 
exposure to Agent Orange.  

 c)  whether it is at least as likely 
as not that the veteran's bilateral 
carpal tunnel syndrome is etiologically 
related to his service or any incident 
therein, including the likelihood of 
whether the veteran's disorder is a 
result of exposure to Agent Orange.  

All opinions and conclusions expressed 
must be supported by a complete 
rationale in a report.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.

5.  Thereafter, ensure that all VCAA 
requirements have been met and review the 
expanded record and determine if service 
connection is warranted for any of the 
claimed disabilities.  If any of the 
benefits sought remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


